Case 1:20-cv-00287-JMS-WRP Document 63 Filed 02/26/21 Page 1 of 30           PageID #:
                                  1870



                  IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAII


 PERATON GOVERNMENT                           Civ. No. 20-00287 JMS-WRP
 COMMUNICATIONS, INC.,
                                              ORDER (1) GRANTING
             Petitioner,                      PETITIONER’S MOTION TO
                                              CONFIRM, ECF NO. 1; AND
       vs.                                    (2) DENYING RESPONDENT’S
                                              MOTION TO VACATE, ECF NO. 29,
 HAWAII PACIFIC TELEPORT L.P.,                ARBITRATION AWARD

             Respondent.


  ORDER (1) GRANTING PETITIONER’S MOTION TO CONFIRM, ECF
 NO. 1; AND (2) DENYING RESPONDENT’S MOTION TO VACATE, ECF
                   NO. 29, ARBITRATION AWARD

                               I. INTRODUCTION

              Petitioner Peraton Government Communications, Inc. (“Peraton” or

 “Petitioner”) moves under § 9 of the Federal Arbitration Act (“FAA”), 9 U.S.C.

 § 9, to confirm a June 22, 2020 arbitration award issued by the International

 Chamber of Commerce (“ICC”) International Court of Arbitration (the “arbitration

 award”). ECF No. 1. The arbitrator decided in favor of Peraton and against

 Respondent Hawaii Pacific Teleport L.P. (“HPT” or “Respondent”) by not only

 denying and dismissing HPT’s arbitration claim of over $8 million, but also by

 awarding Peraton over $1.5 million in attorneys’ fees and costs as a prevailing

 party. ECF No. 19-2 at PageID ## 161, 185. HPT responds by filing a Motion to
Case 1:20-cv-00287-JMS-WRP Document 63 Filed 02/26/21 Page 2 of 30                       PageID #:
                                  1871



 Vacate Arbitration Award under 9 U.S.C. § 10. ECF No. 29. Based on the

 following, the court GRANTS Petitioner’s Motion and DENIES Respondent’s

 Motion. The arbitration award is CONFIRMED. 1

                                     II. BACKGROUND

                The court has reviewed the extensive record, of which the parties are

 intimately familiar. The court’s decision, however, need not reiterate all the details

 of the underlying dispute and the business relationship between the parties.

 Rather—given the “extremely limited review,” Kyocera Corp. v. Prudential-Bache

 Trade Servs., Inc., 341 F.3d 987, 998 (9th Cir. 2003), that federal courts undertake

 of arbitration awards under the FAA—the court sets forth only the basic

 background necessary to put this decision in context, focusing on the two main

 contractual provisions at issue.

                HPT operates a teleport in Kapolei, Hawaii, “and is an international

 provider of satellite and fiber-based communications, providing connectivity

 between the Americas and Asia Pacific regions.” ECF No. 19-2 at PageID # 158.


        1
           On February 17, 2021, Peraton wrote a letter to this court purportedly notifying the
 court of certain (disputed) transactions that Peraton had learned about during settlement
 conferences. ECF No. 61. Peraton asked this court to “take these issues into consideration in
 determining when to issue its order on Peraton’s motion to confirm arbitral award.” Id. at
 PageID # 1867. The subject of the letter is disputed, ECF No. 62, and refers to matters that are
 not part of the record. It would be completely improper to take Peraton’s letter into account in
 the making of this court’s decision. The court DENIES Peraton’s request to take its letter into
 consideration, and, to be clear, the court did not take it into account at all.


                                                 2
Case 1:20-cv-00287-JMS-WRP Document 63 Filed 02/26/21 Page 3 of 30             PageID #:
                                  1872



 HPT’s facility has “multiple satellite antennas designed to communicate with

 satellite spacecraft by transmitting and receiving radio waves in various bands.”

 Id. at PageID # 163. It provides uplink and downlink services from satellites

 stationed over the Pacific Ocean, with customers that service the United States

 government, airlines, shipping companies, cruise lines, and satellite operators. Id.

 at PageID # 158.

              In 2017, Peraton was serving as a U.S. Government contractor

 supplying satellite communications support to the “U.S. Army Network Enterprise

 Technology Command” and “ultimately, the U.S. Indo-Pacific Command.” Id. at

 PageID # 164. For such purposes, in a March 1, 2018 Service Order related to a

 Carrier Services Agreement (“CSA”) between Peraton and HPT, Peraton

 purchased bandwidth on a communications satellite owned and operated by

 Eutelsat America Corporation (“Eutelsat”). Id. at PageID # 158. HPT had

 “position[ed] itself as a reseller of bandwidth on Eutelsat’s E174A satellite.” Id. at

 PageID # 164. Peraton contracted for bandwidth for the period from June 2018 to

 June 2019, agreeing to pay HPT $361,300 per month for a certain frequency from

 June 2018 to May 2019, and $578,080 per month for an additional frequency from

 July 2018 to June 2019. Id. at PageID # 158. HPT billed Peraton for June 2018

 through January 2019, but Peraton only paid for June to September 2018 and for a



                                           3
Case 1:20-cv-00287-JMS-WRP Document 63 Filed 02/26/21 Page 4 of 30             PageID #:
                                  1873



 portion of October 2018. Id. On December 20, 2018, Peraton purported to

 retroactively terminate the Service Order or CSA as of October 2018. HPT then

 billed Peraton for an early termination fee. Id.

              After Peraton refused to pay the balances owed for the unpaid

 monthly invoices and the early termination fee, HPT initiated the underlying

 arbitration proceedings before the ICC International Court of Arbitration, seeking

 “$8,768,216.08, plus additional late fees” from Peraton. Id. at PageID # 161.

 Peraton asserted a counterclaim of over $3 million that was contingent on certain

 rulings in favor of HPT. Id. at PageID # 162.

              As its primary defense, Peraton relied on § 14.3 of the CSA, a

 limitation of liability clause providing in all uppercase print:

              In no event shall either party or any of their respective
              affiliates be liable to the other party or any of their
              respective affiliates or employees or to any third party
              for: (a) any loss of profit or revenue, or for any indirect,
              consequential, incidental, punitive or similar or
              additional damages, whether incurred or suffered as a
              result of unavailability of facilities, performance, non-
              performance, termination, breach, or other action or
              inaction under this agreement, or for any other reason,
              even if such party advises the other party of the
              possibility of such loss or damage; or (b) for any outage
              or incorrect or defective transmissions, or any direct or
              indirect consequences thereof, except as is specifically
              provided in section 8.3 of this agreement and section 5 of
              the service exhibit regarding outage credits.



                                            4
Case 1:20-cv-00287-JMS-WRP Document 63 Filed 02/26/21 Page 5 of 30             PageID #:
                                  1874



 ECF No. 29-4 at PageID # 443 (uppercase emphasis omitted).

              The arbitrator agreed with Peraton that the limitation of liability

 clause barred HPT’s claims for nonpayment and for the early termination fee. He

 reasoned that, under the plain and unambiguous terms of § 14.3, neither Peraton

 nor HPT may be held liable for “any loss” of “profit or revenue” or “any indirect,

 consequential, incidental, punitive or similar or additional damages,” as a result of

 “non-performance, termination, breach, or other action or inaction.” ECF No. 19-2

 at PageID # 172. HPT was seeking lost “revenue” (or lost anticipated profits) for

 Peraton’s “termination” or “breach” of the CSA. Id. The arbitrator found the

 clause fully enforceable under New York law (which governs the CSA, see ECF

 No. 29-4 at PageID # 447), reasoning that both parties are sophisticated corporate

 entities with equal bargaining power, and that the clause (part of a “standard form

 contract” proposed by HPT) was mutual—it applied equally to both sides. ECF

 No. 19-2 at PageID ## 172-73.

              In so ruling, the arbitrator rejected HPT’s arguments that the clause

 was meant to bar “consequential damages” (not general damages) and that

 Peraton’s commercially-unreasonable reading would essentially render the contract

 illusory as it allowed Peraton to breach the CSA without consequence and for no

 reason. Id. at PageID ## 173-74. But HPT’s reading, the arbitrator reasoned, was



                                           5
Case 1:20-cv-00287-JMS-WRP Document 63 Filed 02/26/21 Page 6 of 30                PageID #:
                                  1875



 inconsistent with the unambiguous language of the clause, especially when

 considering its punctuation—with a comma after “revenue” in the clause “any loss

 of profit or revenue, or for any indirect, consequential, incidental, punitive or

 similar or additional damages”—indicating “three separate categories of lost

 [profits], lost revenues, or consequential damages.” Id. at PageID # 174.

              The arbitrator also looked to expert opinion in determining that such a

 construction was commercially reasonable. He relied on Peraton’s expert witness,

 Stephen Smith, who testified orally and through a written report, that such broad

 limitation of liability clauses “are a common tool among government contractors

 and subcontractors as well as commercial contractors in the space industry to limit

 the immense damages that may flow from contracts involving satellites,” id. at

 PageID # 175, “particularly where government contracts are anticipated at some

 stage in the chain of contracts.” Id. Smith further testified that “[t]ypically . . .

 parties are unwilling to accept the possibility of potentially massive known and

 unknown loss contingencies that flow from such contracts and, as a result,

 construct liability provisions that broadly and aggressively limit the shifting of

 liability except in very specific, enumerated circumstances.” Id. In this instance,

 for example (in a simplified description), apparently Peraton stopped paying HPT

 because the U.S. Government terminated an agreement with Peraton, but HPT



                                             6
Case 1:20-cv-00287-JMS-WRP Document 63 Filed 02/26/21 Page 7 of 30            PageID #:
                                  1876



 remained liable to pay Eutelsat for bandwidth. ECF No. 37-19 at PageID ## 1237-

 43; ECF No 19-2 at PageID # 168. Specifically, the arbitrator found:

              Based on the factual record presented in this case,
              including Mr. Smith’s testimony, I find that the
              interpretation of §14.3(a), and of the CSA as a whole,
              adopted above in this Final Award is commercially
              reasonable, and that, at the time of contracting, §14.3(a)
              reasonably could have been viewed by both contracting
              parties as a desirable limitation of liability provision,
              potentially of benefit to both contracting parties, of the
              sort frequently agreed upon by contracting parties in the
              satellite industry. HPT’s present difficulties have arisen
              not because it agreed to the limitation of liability
              provision set forth in §14.3 of the CSA when it made the
              decision to act as a reseller rather than as a broker in
              its transaction with Peraton, but because it did not
              include mirror limitation of liability provisions in its
              upstream contract—the Eutelsat [Master Service
              Agreement]—with Eutelsat, the satellite owner, when it
              chose to assume the risks of a reseller.

 ECF No. 19-2 at PageID # 176.

              After rejecting HPT’s arguments and ruling in favor of Peraton on

 HPT’s claim, the arbitrator found Peraton to be the prevailing party and awarded it

 over $1.4 million in fees and expenses (where fees had been sought by both parties

 as part of their claim or counterclaim, should they prevail) under § 16.3 of the

 CSA, which provides:

              The Parties hereto agree that a prevailing Party shall be
              entitled to recover all reasonable costs and expenses
              (including all reasonable attorney’s fees and


                                           7
Case 1:20-cv-00287-JMS-WRP Document 63 Filed 02/26/21 Page 8 of 30           PageID #:
                                  1877



             disbursements) of such arbitration proceeding, as well as
             all cost for said proceeding. This Section 16.3 shall be
             severable from the other provisions of this Agreement
             and shall survive and shall be merged into any such
             judgment.

 ECF No. 29-4 at PageID # 444. Specifically, the arbitrator awarded Peraton

 $1,275,971.14 in attorneys’ fees, $196,559.47 in expenses, and $95,000 as

 reimbursement from HPT for costs of the arbitration. ECF No. 19-2 at PageID

 # 185.

             Peraton filed this action on June 25, 2020, seeking to confirm the

 arbitration award under the FAA. ECF No. 1. On September 14, 2020, HPT filed

 its Opposition, ECF No. 24, and on September 21, 2020, it filed a separate Motion

 to Vacate the award, ECF No. 29. On November 16, 2020, Peraton filed its

 Opposition to the Motion to Vacate. ECF No. 37. And on November 23, 2020,

 HPT filed its Reply. ECF No. 43. After a December 7, 2020 hearing, the parties

 filed supplemental memoranda regarding subject-matter jurisdiction on December

 11 and December 18, 2020. ECF Nos. 51, 53. Thereafter, the parties held

 settlement discussions, ECF Nos. 52, 58-59, which were unsuccessful. The

 motions are now ripe for decision.

 ///

 ///



                                         8
Case 1:20-cv-00287-JMS-WRP Document 63 Filed 02/26/21 Page 9 of 30                       PageID #:
                                  1878



                                      III. DISCUSSION

 A.     The Court Has Subject-Matter Jurisdiction

                Initially, HPT contends that the court lacks subject-matter jurisdiction

 to confirm the arbitration award, arguing that the amount in controversy does not

 exceed “the sum or value of $75,000, exclusive of interest and costs,” as required

 under 28 U.S.C. § 1332(a). See ECF No. 51 at PageID # 1840. 2 HPT relies on a

 rule reiterated in several district court decisions that “[g]enerally, when a petitioner

 seeks confirmation of an arbitration award without seeking remand for further

 arbitration proceedings, the amount in controversy is the value of the award itself.”

 Sgromo v. Scott, 2020 WL 6136092, at *4 (N.D. Cal. Oct. 19, 2020) (citations

 omitted); see also, e.g., LG Elecs. MobileComm U.S.A., Inc. v. Reliance

 Commc’ns., LLC, 2018 WL 2059559, at *4 (S.D. Cal. May 3, 2018). On the other

 hand, according to this line of cases, “when a party seeks to re-open arbitration

 proceedings, the amount in controversy for purposes of diversity jurisdiction . . . is




        2
          Although the FAA provides the basis to confirm or vacate an arbitration award, it does
 not confer federal subject-matter jurisdiction. See, e.g., United States v. Park Place Assocs.,
 Ltd., 563 F.3d 907, 918 (9th Cir. 2009). Rather, “[t]here must be diversity of citizenship or some
 other independent basis for federal jurisdiction.” Id. at 918-19 (quoting Moses H. Cone Mem’l
 Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 25 n.32 (1983)). The parties agree that complete
 diversity of citizenship exists. See ECF Nos. 47, 48. The question is how to measure the amount
 in controversy.


                                                 9
Case 1:20-cv-00287-JMS-WRP Document 63 Filed 02/26/21 Page 10 of 30              PageID #:
                                   1879



 the amount at stake in the underlying [arbitration].” LG Elecs., 2018 WL 2059559,

 at *4 n.1.

              Peraton’s petition seeks to confirm an arbitration decision that

 awarded no damages, rejecting HPT’s claim entirely (where HPT sought over $8

 million from Peraton in the arbitration), but also awarded Peraton—as the

 prevailing party under the § 16.3 of the CSA—over $1.5 million in attorneys’ fees

 and costs ($1,472,530 in fees and expenses, as well as $95,000 for the cost of

 arbitration). See ECF No. 19-2 at PageID # 185. HPT argues that the $1.5 million

 awarded to Peraton must be excluded from the amount in controversy under

 § 1332(a) because it constitutes “costs” within the meaning of the CSA and New

 York law. ECF No. 51 at PageID # 1844; see 28 U.S.C. § 1332(a) (requiring that

 “the matter in controversy exceed[] the sum or value of $75,000, exclusive of

 interest and costs”) (emphasis added). That is, according to HPT, under the

 Sgromo/LG Elecs. line of cases (because the parties do not specifically seek to

 remand or to “reopen” arbitration proceedings) the amount in controversy for

 jurisdictional purposes is zero, the “value of the award itself to the petitioner.” LG

 Elecs., 2018 WL 2059559, at *4.

              HPT’s argument fails, however, because the “costs” referred to in

 § 1332(a) refer to prospective costs incurred during the federal litigation, not



                                           10
Case 1:20-cv-00287-JMS-WRP Document 63 Filed 02/26/21 Page 11 of 30                          PageID #:
                                   1880



 “costs” awarded in an underlying litigation (in this instance, the arbitrator’s $1.5

 million award the parties seek to confirm or vacate).3 See Farmers Ins. Co. v.

 McClain, 603 F.2d 821, 823 (10th Cir. 1979) (“The phrase ‘exclusive of interest or

 costs’ in section 1332 obviously refers to interests or costs which might be

 awarded in connection with the federal diversity, proceedings.”); Perez v.

 Foremost Ins. Co., 2018 WL 2473573, at *2 (W.D.N.Y. June 4, 2018) (“[Section

 1332(a)] excludes interest and costs that may be anticipated in the federal action.”)

 (quoting McClain, 603 F.2d at 823); 14AA Charles A. Wright et al., Federal

 Practice and Procedure § 3712 (2011) (“Of course, when the subject matter of the

 controversy happens to be or include the costs awarded in an earlier lawsuit, they

 may be considered in computing the jurisdictional amount.”) (noting cases).

                Accordingly, over $1.5 million—at minimum—is in controversy. 4

 Peraton seeks to confirm, and reduce to judgment, that award in its favor (even


        3
          This assumes, without deciding, that the $1.47 million in attorneys’ fees and expenses
 awarded by the arbitrator would constitute “costs” under § 16.3 of the CSA. HPT’s argument
 might also fail because, even if the actual award was zero, the “value” of the award to Peraton
 was actually much higher as Peraton had successfully defended against a multi-million dollar
 claim.
        4
           The true amount in controversy may actually be the “$8,768,216.08, plus additional late
 fees” that HPT originally sought from Peraton in the arbitration. ECF No. 19-2 at PageID # 161.
 The parties have applied case law (the Sgromo/LG Elecs. line of cases) as stated by various
 district courts. Circuit court opinions, however, when deciding “whether the amount in
 controversy for establishing diversity jurisdiction over a petition to confirm an arbitration award
 is the amount awarded by the arbitration panel or the amount previously sought in the arbitration
                                                                                      (continued . . .)

                                                  11
Case 1:20-cv-00287-JMS-WRP Document 63 Filed 02/26/21 Page 12 of 30                       PageID #:
                                   1881



 assuming it represents “costs” awarded in the arbitration). And HPT seeks to

 vacate that award. In short, the $75,000 threshold is easily met, and the court has

 jurisdiction.

 B.     The Court Confirms the Arbitration Award

        1.       Applicable Standards Under the FAA

                 Under the FAA, “if a party seeks a judicial order confirming an

 arbitration award, ‘the court must grant such an order unless the award is vacated,

 modified, or corrected as prescribed in section 10 and 11 of this title.’” Kyocera

 Corp., 341 F.3d at 997 (quoting 9 U.S.C. § 9) (emphasis omitted).

 “‘[C]onfirmation is required even in the face of erroneous findings of fact or

 (. . . continued)
 proceeding . . . generally follow one of two approaches—the award approach or the demand
 approach.” Pershing, LLC v. Kiebach, 819 F.3d 179, 182 (5th Cir. 2016) (citation omitted).
 “Under the award approach, the amount in controversy is determined by the amount of the
 underlying arbitration award regardless of the amount sought. In contrast, under the demand
 approach, the amount in controversy is the amount sought in the underlying arbitration rather
 than the amount awarded.” Id. (citations and editorial marks omitted). Under a “demand
 approach,” the amount in controversy here would be the over $8 million sought by HPT in the
 arbitration.
          Although somewhat unclear, the Ninth Circuit appears to follow a “demand approach.”
 See Am. Guar. Co. v. Caldwell, 72 F.2d 209, 211 (9th Cir. 1934) (“It is the amount in
 controversy which determines jurisdiction, not the amount of the award.”); Merrill Lynch,
 Pierce, Fenner & Smith, Inc. v. Moore, 171 F. App’x 545, 546 (9th Cir. 2006) (“The amount at
 stake in the underlying litigation, not the amount of the arbitration award, is the amount in
 controversy for purposes of diversity jurisdiction.”) (unpublished) (quoting Theis Research, Inc.
 v. Brown & Bain, 400 F.3d 659, 662 (9th Cir. 2005)). In turn, however, Theis Research appears
 under its particular facts to consider as a factor whether the FAA action sought to “reopen” the
 arbitration proceedings. See 400 F.3d at 665. But because the amount in controversy here is
 otherwise easily met, the court need not decide the scope of the rule in the Ninth Circuit if the
 arbitration award were truly zero.


                                                12
Case 1:20-cv-00287-JMS-WRP Document 63 Filed 02/26/21 Page 13 of 30               PageID #:
                                   1882



 misinterpretations of law.’” Id. (quoting French v. Merrill Lynch, Pierce, Fenner

 & Smith, Inc., 784 F.2d 902, 906 (9th Cir. 1986)).

              Rather, § 10 [of the FAA] permits vacatur only:

              (1) where the award was procured by corruption, fraud, or undue
              means;

              (2) where there was evident partiality or corruption in the arbitrators,
              or either of them;

              (3) where the arbitrators were guilty of misconduct in refusing to
              postpone the hearing, upon sufficient cause shown, or in refusing to
              hear evidence pertinent and material to the controversy; or of any
              other misbehavior by which the rights of any party have been
              prejudiced; or

              (4) where the arbitrators exceeded their powers, or so imperfectly
              executed them that a mutual, final, and definite award upon the
              subject matter submitted was not made.

 Id. (quoting 9 U.S.C. § 10(a)) (emphasis omitted). “[A]rbitrators ‘exceed their

 powers’ in this regard not when they merely interpret or apply the governing law

 incorrectly, but when the award is ‘completely irrational,’ or exhibits a ‘manifest

 disregard of law.’” Id. (citations omitted).

              The Ninth Circuit has repeatedly said that “manifest disregard of law”

 “means something more than just an error in the law or a failure of the arbitrator[]

 to understand or apply the law.” Collins v. D.R. Horton, Inc., 505 F.3d 874, 879

 (9th Cir. 2007) (citation omitted). “It must be clear from the record that the



                                           13
Case 1:20-cv-00287-JMS-WRP Document 63 Filed 02/26/21 Page 14 of 30                       PageID #:
                                   1883



 arbitrator[] recognized the applicable law and then ignored it.” Id. The court

 “[does] not decide the rightness or wrongness of the [arbitrator’s] contract

 interpretation, only whether the [arbitrator’s] decision ‘draws its essence’ from the

 contract.” Bosack v. Soward, 586 F.3d 1096, 1106 (9th Cir. 2009) (citation and

 quotation marks omitted). “An award draws its essence from the agreement if the

 award is derived from the agreement, viewed in light of the agreement’s language

 and context, as well as other indications of the parties’ intentions.” Id. (citations

 and quotation marks omitted). “[A]s long as the arbitrator is even arguably

 construing or applying the contract and acting within the scope of his authority,

 that a court is convinced he committed serious error does not suffice to overturn

 his decision.” United Paperworkers Int’l Union, AFL-CIO v. Misco, Inc., 484 U.S.

 29, 38 (1987).

        2.      The Arbitration Award Satisfies the FAA’s Standards

                a.     Irrationality or manifest disregard of law

                Upon careful review of the record and the arbitration award, the court

 cannot say that the arbitration award was completely irrational or in manifest

 disregard of the law. The arbitrator applied what he perceived to be the plain and

 unambiguous language of § 14.3—and the clause’s words indeed provide that “in

 no event shall either party . . . be liable . . . for . . . any loss of . . . revenue . . .



                                                14
Case 1:20-cv-00287-JMS-WRP Document 63 Filed 02/26/21 Page 15 of 30             PageID #:
                                   1884



 incurred . . . as a result of . . . non-performance, termination, [or] breach[.]” ECF

 No. 29-4 at PageID # 443 (emphases added). The arbitrator explained that the

 clause was not the product of unequal bargaining power, as both parties are

 unquestionably sophisticated corporate entities. He explained that similarly-

 worded clauses have been upheld under New York law, and accepted an expert’s

 view that such clauses are not commercially unreasonable in certain contexts. See

 ECF No. 19-2 at PageID ## 172-176. And he described why he found such a

 reading to be consistent with other clauses of the CSA regarding performance. Id.

 at PageID # 176.

              HPT’s argument that the arbitrator’s conclusion is unreasonable (“No

 vendor would ever intend or agree to provide goods or services if there was no

 obligation for the purchaser to pay for them,” ECF No. 29-1 at PageID # 375) has

 much force. See Elorac, Inc. v. Sanofi-Aventis Can., Inc., 343 F. Supp. 3d 789,

 804 (N.D. Ill. 2018) (“There would have been no point entering into such a

 detailed agreement if non-performance could carry no possibility of sanction.”)

 (citation and internal quotation marks omitted) (applying New York law). But the

 arbitrator based his decision on the language of the CSA and an explanation that

 such clauses are common in the industry, where cancellation of government

 contracts are often anticipated. Even if this court might have concluded differently



                                           15
Case 1:20-cv-00287-JMS-WRP Document 63 Filed 02/26/21 Page 16 of 30               PageID #:
                                   1885



 (when construing the limitation clause in light of the CSA as a whole) if it were

 deciding the matter in the first instance, the court cannot conclude that the

 arbitrator “recognized the applicable law and ignored it.” Collins, 505 F.3d at 879

 (citation omitted). The standard under the FAA is not whether this court agrees

 with the arbitrator, or whether the award was right or wrong—it is whether the

 award “draws its essence” from the CSA. See Bosack, 586 F.3d at 1106. And

 here, the arbitration award satisfies that standard.

              b.     Expert testimony

              Next, HPT argues that the arbitrator erred in relying on expert

 testimony to determine the subjective intent of the parties where he (inconsistently)

 found § 14.3 to be unambiguous and where the CSA contains a broad integration

 clause. See ECF No. 19-2 at PageID # 170. But it is far from clear that the

 arbitrator used Smith’s expertise as a basis to infer the parties’ intent. The

 arbitrator first found the language of § 14.3 to be unambiguous, and only then did

 he turn to the expert’s opinion to conclude that his interpretation was commercially

 reasonable—and did so in response to HPT’s argument that it was not. See ECF

 No. 19-2 at PageID # 175 (“The argument [that contractual rules of construction

 are violated if they result in a commercially unreasonable construction of the CSA]

 also fails . . . because its premise is faulty.”) (emphasis added).



                                            16
Case 1:20-cv-00287-JMS-WRP Document 63 Filed 02/26/21 Page 17 of 30            PageID #:
                                   1886



              HPT admits that “there may be circumstances in which expert

 testimony is not extrinsic evidence, such as providing meaning to a technical

 term,” ECF No. 43 at PageID # 1119, which is similar to what was done here. In

 essence, the expert report does not appear to have been used to infer the parties’

 intent; it was used to explain why the unambiguous language (as he saw it) was

 consistent with industry practice. Cf. Law Debenture Tr. Co. of N.Y. v. Maverick

 Tube Corp., 595 F.3d 458, 466 (2d Cir. 2010) (“Evidence as to such custom and

 usage is to be considered by the court where necessary to understand the context in

 which the parties have used terms that are specialized.”) (applying New York law).

 “In such circumstances, the court must be informed of the meaning of the language

 as generally understood in that business, in light of the customs and practices of the

 business.” Id. (quotation marks and citation omitted); see also General

 Refractories Co. v. First State Ins. Co., 855 F.3d 152, 160 (3d Cir. 2017) (“[O]ur

 inquiry does not immediately end when the plain meaning of the [contractual]

 provision is unambiguous. Evidence of industry custom or trade usage ‘is always

 relevant and admissible in construing commercial contracts,’ and does not depend

 on the existence of ambiguity in contractual language.”) (quoting Sunbeam Corp.

 v. Liberty Mut. Ins. Co., 781 A.2d 1189, 1193 (Pa. 2001)). “Where it can be shown

 that words have a special meaning or usage in a particular industry, ‘members of



                                          17
Case 1:20-cv-00287-JMS-WRP Document 63 Filed 02/26/21 Page 18 of 30             PageID #:
                                   1887



 that industry are presumed to use the words in that special way, whatever the

 words mean in common usage and regardless of whether there appears to be any

 ambiguity in the words.’” Id. (quoting Sunbeam Corp., 781 A.2d at 1193).

               In any event, again, this court does not decide whether the arbitrator

 applied the law incorrectly, but whether his decision was completely irrational or

 in manifest disregard of the law. Even if the arbitrator erred in relying too much

 on the expert’s opinions regarding industry practices, this court cannot conclude

 that his decision did not draw its essence from the CSA. Here, he was clearly

 interpreting and applying the CSA’s language in light of the industry practice.

 That is enough.

              c.     Discovery

              HPT also argues that the award should be vacated under 9 U.S.C.

 § 10(a)(3) (“refusing to hear evidence pertinent and material to the controversy; or

 of any other misbehavior by which the rights of any party have been prejudiced”)

 because the arbitrator refused to allow certain discovery relevant to the parties’

 intent for various provisions of the CSA, especially § 14.3. “The phrase ‘refusing

 to hear evidence pertinent and material to the controversy’ necessarily implies

 prejudice to the rights of a party without regard to the final catch-all phrase.” U.S.

 Life Ins. Co. v. Superior Nat’l Ins. Co., 591 F.3d 1167, 1174 (9th Cir. 2010).



                                           18
Case 1:20-cv-00287-JMS-WRP Document 63 Filed 02/26/21 Page 19 of 30             PageID #:
                                   1888



 “Arbitrators enjoy wide discretion to require the exchange of evidence, and to

 admit or exclude evidence, how and when they see fit.” Id. at 1175 (quotation

 marks and citation omitted). The question under § 10(a)(3) is whether the

 arbitrator’s “misconduct,” if any, was prejudicial. Id.

              Here, HPT sought certain documents from Peraton’s board of

 directors, as well as authorization to take two depositions. ECF No. 29-1 at

 PageID # 383. The arbitrator authorized extensive discovery, issuing several

 procedural orders regarding the scope of discovery and exchanges of information.

 See ECF Nos. 37-10 to 37-12. The arbitrator’s procedural orders, however,

 determined that depositions were “inappropriate in terms of time and expense”

 (given that the ICC’s arbitration rules do not customarily allow for oral

 depositions)—although he nevertheless allowed parties to request to take “one or

 more such depositions for good cause shown.” ECF No. 37-10 at PageID # 792.

 After considering letter briefs on HPT’s request for depositions, the arbitrator

 denied the request because HPT did not demonstrate “good cause.” ECF No. 37-

 16 at PageID # 827. He also considered Peraton’s objections to HPT’s requests for

 documents from Peraton’s board of directors, and sustained that objection. Id. at

 PageID # 828.




                                          19
Case 1:20-cv-00287-JMS-WRP Document 63 Filed 02/26/21 Page 20 of 30                       PageID #:
                                   1889



                Given these circumstances, HPT’s due process rights were sufficiently

 protected. See U.S. Life Ins. Co., 591 F.3d at 1173 (“[W]hen interpreting and

 applying the FAA, we are mindful not to impose the federal courts’ procedural and

 evidentiary requirements on the arbitration proceeding; rather our responsibility is

 to ensure that the FAA’s due process protections were afforded.”); id. (“Section

 10(a)’s limited grounds are ‘designed to preserve due process but not to permit

 unnecessary public intrusion into private arbitration procedures.’” (quoting

 Kyocera Corp., 341 F.3d at 998). That is, there was no “affirmative misconduct”

 in the arbitrator’s refusal to allow certain evidence. Misco, 484 U.S. at 40

 (reasoning that arbitrator’s assumed error in refusing to consider evidence under

 § 10(a)(3) did not require vacatur where “error was not in bad faith or so gross to

 amount to affirmative misconduct”). This is especially so here, where HPT has not

 demonstrated that any error was prejudicial—the arbitrator’s core decision was that

 the language of § 14.3 was unambiguous and thus further extrinsic evidence

 regarding intent would not have been relevant. See, e.g., Bank of N.Y Mellon Tr.

 Co. v. Solstice ABS CBO II, Ltd., 910 F. Supp. 2d 629, 641-42 (S.D.N.Y. 2012).5




        5
         HPT’s argument that it was prejudiced by the ruling given the timing of Peraton’s
 withdrawal of a settlement inquiry (after the arbitrator disallowed the discovery), see ECF No. 43
 at PageID # 1126, is pure speculation.


                                                20
Case 1:20-cv-00287-JMS-WRP Document 63 Filed 02/26/21 Page 21 of 30              PageID #:
                                   1890



              d.     Evident Partiality

              HPT also argues that the arbitration award must be vacated under 9

 U.S.C. § 10(a)(2) (“evident partiality or corruption in the arbitrators”). It bases its

 argument on the fact that the arbitrator, Thomas Brewer, and Peraton’s expert,

 Stephen Smith, are both members of the American Arbitration Association’s

 International Centre for Dispute Resolution, Aerospace, Aviation, and National

 Security Panel (“the panel”), see ECF Nos. 24-5, 24-7, and that this “relationship”

 had not been previously disclosed by Mr. Brewer.

              After the arbitration award was issued (and after retaining new co-

 counsel), HPT wrote to Mr. Brewer on August 26, 2020 and questioned whether he

 should have made (or should make) further disclosures regarding his membership

 on the panel. See ECF No. 24-6 (“It has now come to our attention that during the

 pendency of the arbitration, you and one of Peraton’s experts in the arbitration,

 Stephen Smith are on the same [AAA-ICDR Panel]. . . . As our understanding is

 that your connection to Mr. Smith existed during the arbitration, we request that

 you address any past or present relationship, direct or indirect, between you [and]

 Mr. Smith.”).

              Mr. Brewer wrote back on September 3, 2020, explaining that his

 membership on the panel had, in fact, been disclosed by its listing on his website



                                            21
Case 1:20-cv-00287-JMS-WRP Document 63 Filed 02/26/21 Page 22 of 30               PageID #:
                                   1891



 and on his curriculum vitae (“CV”). ECF No. 24-7 at PageID # 328. He also

 pointed out that Mr. Smith’s membership was also listed on his CV attached to his

 report. Id. Just as important, Mr. Brewer declared that he did not know Mr. Smith,

 had never served as an arbitrator with Mr. Smith, had no contact with him before

 or after the Peraton arbitration, and was not previously aware that Mr. Smith was

 also a member of the panel. Id. He explained that the panel “is not a club or a

 membership organization,” but is “a proprietary list, vetted and maintained by [the

 American Arbitration Association], of arbitrators . . . [deemed] qualified to serve

 as neutral arbitrators in cases . . . involving aviation, space or national security-

 related disputes.” Id. He further explained that he did not know the other

 arbitrators on the panel and that the panel “had no involvement concerning the

 HPT/Peraton arbitration, which was administered by the ICC and conducted

 pursuant to ICC Rules.” Id. Finally, he stated that “[his] neutrality in the case was

 entirely unaffected by learning that Mr. Smith was listed on the . . . panel,” and that

 it “is not a reasonable basis for questioning any arbitrator’s impartiality, and

 certainly did not affect [his] in this particular case.” Id. at PageID # 329.

              Initially, the court has confirmed that the co-membership on the panel

 was listed on both Mr. Brewer’s CV (see ECF No. 29-5 at PageID # 471), and on

 Mr. Smith’s CV as part of his expert report (see ECF No. 37-19 at PageID # 1224),



                                            22
Case 1:20-cv-00287-JMS-WRP Document 63 Filed 02/26/21 Page 23 of 30                          PageID #:
                                   1892



 in the course of the arbitration. That is, the parties had at least constructive notice

 that both the arbitrator and the expert were members of the panel during the

 arbitration. HPT has therefore waived the “evident partiality” claim. See Fidelity

 Fed. Bank v. Durga Ma Corp., 386 F.3d 1306, 1313 (9th Cir. 2004) (holding that

 “a party with constructive knowledge of potential partiality of an arbitrator waives

 its right to challenge an arbitration award based on evident partiality if it fails to

 object to the arbitrator’s appointment or his failure to make disclosures until after

 an award is issued”).

                And, in any event, HPT has failed to meet the standard necessary to

 vacate the award for evident partiality. “Under the FAA, vacatur of an arbitration

 award is not required simply because an arbitrator failed to disclose a matter of

 some interest to a party.” Lagstein v. Certain Underwriters at Lloyd’s, London,

 607 F.3d 634, 646 (9th Cir. 2010). Rather—at least for purposes of § 10(a)(2)—

 the arbitrator “was required to disclose only facts indicating that he ‘might

 reasonably be thought biased against one litigant and favorable to another.’” Id.

 (quoting Commonwealth Coatings Corp. v. Cont’l Cas. Co., 393 U.S. 145, 150

 (1968)).6 Given Brewer’s explanation in his September 3, 2020 letter (and with no


        6
           It makes no difference for present purposes that the ICC arbitration rules might require
 an arbitrator to disclose “any facts and circumstances which might be of such a nature as to call
 into question the arbitrator’s independence in the eyes of the parties, as well as any
                                                                                      (continued . . .)

                                                  23
Case 1:20-cv-00287-JMS-WRP Document 63 Filed 02/26/21 Page 24 of 30                       PageID #:
                                   1893



 indication that it was incorrect), there is no reasonable basis to conclude that

 Brewer was biased.

                e.     Public policy

                Next, HPT challenges the $1.47 million award of attorneys’ fees to

 Peraton as a violation of public policy. ECF No. 29-1 at PageID ## 384-85; see,

 e.g., Stead Motors of Walnut Creek v. Auto. Mach. Lodge No. 1173, 886 F.2d

 1200, 1209 (9th Cir. 1989) (“One of the exceptions to the requirement that courts

 defer to awards of arbitrators is the now-settled rule that a court need not, in fact

 cannot, enforce an award which violates public policy.”). “To vacate an arbitration

 award on public policy grounds, [courts] must ‘(1) find that an explicit, well

 defined and dominant public policy exists . . . and (2) that the policy is one that

 specifically militates against the relief ordered by the arbitrator.’” Matthews v.

 Nat’l Football League Mgmt. Council, 688 F.3d 1107, 1111 (9th Cir. 2012)

 (quoting United Food & Com. Workers Int’l Union, Local 588 v. Foster Poultry

 Farms, 74 F.3d 169, 173 (9th Cir. 1995)).




 (. . . continued)
 circumstances that could give rise to reasonable doubts as to the arbitrator’s impartiality.” ECF
 No. 29-1 at PageID # 381 (quoting an ICC rule). The applicable standard is whether to vacate
 the award under § 10(a)(2), not whether HPT might have subjectively questioned Brewer’s
 independence—prior to knowing his award—under the ICC rule (something the court doubts,
 given Brewer’s explanation in his September 3, 2020 letter).


                                                 24
Case 1:20-cv-00287-JMS-WRP Document 63 Filed 02/26/21 Page 25 of 30              PageID #:
                                   1894



              HPT argues that Peraton’s pro hac vice counsel should not have been

 awarded attorneys’ fees because, in the arbitration (which occurred in Hawaii),

 they were committing the offense of unauthorized practice of law in violation of

 Hawaii Revised Statutes (“HRS”) § 605-14 and Rule 1.9A(f) of the Rules of the

 Supreme Court of the State of Hawaii (“RSCH”). ECF No. 19-1 at PageID # 385-

 87. This violation, HPT argues, constitutes a violation of public policy that

 justifies vacatur of the fee award.

              The arbitrator granted unopposed petitions (filed “in an abundance of

 caution,” ECF No. 37-29 at PageID # 1011) by Peraton to admit to the arbitration

 proceedings five mainland-based attorneys from the Venable LLP firm on a pro

 hac vice basis (with local counsel from the Cades Schutte firm). See ECF No. 24-

 10; see also ECF No. 37-30 at PageID ## 1056-83. This was done as set forth in

 RSCH 1.9A(a), which provides:

              An attorney not licensed in Hawai‘i, but who is admitted
              to practice and in good standing with the highest court of
              a state or territory of the United States or the District of
              Columbia, may associate with a licensed Hawai‘i
              attorney (Hawai‘i attorney) to represent parties in the
              course of or in connection with an arbitration proceeding
              in Hawai‘i that concerns a legal dispute over a Hawai‘i-
              related matter, provided that the petition to appear,
              accompanied by the materials set forth in subsection (b)
              of this Rule, is approved in writing by the arbitrator or, if
              there are multiple arbitrators, a majority of the
              arbitrators.

                                           25
Case 1:20-cv-00287-JMS-WRP Document 63 Filed 02/26/21 Page 26 of 30                PageID #:
                                   1895




              Upon approval, the Hawaii Supreme Court Rules require “[t]he out of

 state attorney admitted pro hac vice in an arbitration [to] pay to the Hawaii State

 Bar Association the annual Disciplinary Board fee and the annual Lawyers’ Fund

 for Client Protection fee authorized by the Supreme Court of the State of

 Hawaii[.]” RSCH 1.9A(d). “Failure to pay the annual fees within 10 days after

 entry of the order approving the petition . . . renders the order approving the

 petition no longer valid.[.]” Id. And Rule 1.9A(f) provides that “[a]n attorney not

 licensed in Hawaii who fails to obtain approval to represent a party in an

 arbitration as required by this Rule, and who proceeds to represent a party in an

 arbitration proceeding, is subject to referral to the appropriate authorities for

 potential violation of [HRS] § 605-14 (Unauthorized practice of law prohibited)

 and other applicable laws.” RSCH 1.9A(f).

              HPT argues that, because it is apparently undisputed that Peraton did

 not pay the Hawaii bar dues after being admitted pro hac vice, Peraton violated

 HRS § 605-14. See ECF No. 43 at PageID ## 1129-30. The arbitrator’s fee

 award, so the argument goes, should be vacated for this public policy violation.

 The court rejects HPT’s argument for several reasons.

              First, even assuming the subject arbitration was a “Hawaii-related

 matter” under Rule 1.9A(a), it is far from clear that the rules of the Hawaii

                                            26
Case 1:20-cv-00287-JMS-WRP Document 63 Filed 02/26/21 Page 27 of 30               PageID #:
                                   1896



 Supreme Court even apply to an arbitration conducted under the Rules of the ICC

 International Court of Arbitration and subject to confirmation in a federal court.

 See RSCH 1.9A(h) (“This Rule does not apply to proceedings before state or

 federal administrative boards or agencies that are authorized to establish their own

 rules governing the practice of out-of-state attorneys before those bodies.”).

              Second, HPT was aware—at least constructively—in July 2019 (after

 the arbitrator granted the petitions to permit counsel to appear pro hac vice) that

 Peraton’s counsel could have been in violation of Rule 1.9A, but did not make this

 argument to the arbitrator. It is too late to make the argument now. See Wellman

 v. Writers Guild of Am., West, Inc., 146 F.3d 666, 673 (9th Cir. 1998) (“‘[I]t is well

 settled that a party may not sit idle through an arbitration procedure and then

 collaterally attack that procedure on grounds not raised before the arbitrators when

 the result turns out to be adverse.’”) (quoting Marino v. Writers Guild of Am., East,

 Inc., 992 F.2d 1480, 1484 (9th Cir. 1993)).

              Third, it is unclear whether—even assuming Rule 1.9A applies, and

 that the issue was not waived—Peraton’s failure to pay HSBA dues for this

 arbitration violates “an explicit, well defined and dominant public policy . . . that

 specifically militates against the relief ordered by the arbitrator.” Matthews, 688

 F.3d at 1111. In order for the court to vacate the award on this basis, it would have



                                           27
Case 1:20-cv-00287-JMS-WRP Document 63 Filed 02/26/21 Page 28 of 30               PageID #:
                                   1897



 to adjudicate (perhaps with additional fact-finding and an evidentiary hearing)

 whether Peraton’s counsel in fact violated HRS § 605-14. But this is not an action

 to make that adjudication; indeed, under HRS § 605-15.1, only the Hawaii

 Attorney General or the Hawaii State Bar Association has standing to bring an

 action for violation of § 605-14. See Cunha v. Ward Foods, Inc., 501 F. Supp.

 830, 834 (D. Haw. 1980) (citing Reliable Collection Agency v. Dole, 59 Haw. 503,

 509-10, 584 P.2d 107, 111 (1978)).

              In short, the public policy argument fails as a basis to vacate the

 arbitrator’s award.

              f.       An inconsistent award of attorneys’ fees

              Finally, HPT argues that the arbitrator’s award of attorneys’ fees is

 irrational because it is inconsistent with his reading of the limitation of liability

 clause in § 14.3 (barring any claim for “revenue” or “damages” for any “breach or

 nonperformance”). HPT asserts that if § 14.3 bars any damages for a breach or

 nonperformance, then it should also bar an award of fees. The court also rejects

 this argument.

              Section 16.3 of the CSA clearly provides that, in a “dispute relative to

 . . . satellite transmission services” under § 16.1, “a prevailing Party shall be

 entitled to recover all reasonable costs and expenses (including all reasonable



                                            28
Case 1:20-cv-00287-JMS-WRP Document 63 Filed 02/26/21 Page 29 of 30            PageID #:
                                   1898



 attorney’s fees and disbursements) of such arbitration proceeding, as well as the

 costs for said proceeding.” ECF No. 24-3 at PageID # 289. It continues: “This

 Section 16.3 shall be severable from the other provisions of this Agreement and

 shall survive and shall be merged into any such judgment.” Id. The “reasonable

 costs and expenses (including all reasonable attorney’s fees and disbursements)” in

 § 16.3 are not “revenue” or “damages” that would be barred under § 14.3. They

 are not the result of nonperformance or a breach. They are, instead, an award for

 prevailing at the arbitration. The arbitrator’s award was not necessarily

 inconsistent, and was not completely irrational or manifestly erroneous.

              Moreover (putting aside that HPT also sought fees under § 16.3), the

 clause itself is “severable from the other provisions” of the CSA. And, as with

 HPT’s public policy argument, HPT did not raise it before the arbitrator, meaning

 it is waived here. See Wellman, 146 F.3d at 673.

 C.    Peraton is not Entitled to Fees in this FAA Action

              Having now prevailed in this FAA action, Peraton asks this court to

 award it attorneys fees and expenses under § 16.3 for its success at this level. This

 argument lacks merit. Section 16.3, by its plain and unambiguous terms, applies

 only to costs and expenses “of such arbitration proceeding”—not of any court

 action seeking to confirm (or vacate) an arbitration award. The section is



                                          29
Case 1:20-cv-00287-JMS-WRP Document 63 Filed 02/26/21 Page 30 of 30                   PageID #:
                                   1899



 insufficient to overcome the normal rule that “[a]ttorneys’ fees are not available

 when a party seeks confirmation of an arbitration award in the federal courts

 pursuant to the [FAA].” YF Franchise LLC v. Jun Kil An, 2015 WL 877723, at *4

 (D. Haw. Feb. 27, 2015) (citing Menke v. Monchecourt, 17 F.3d 1007, 1009 (7th

 Cir. 1994) (“[T]here is nothing in the [FAA] which provides attorneys’ fees to a

 party who is successful in seeking confirmation of an arbitration award in the

 federal courts.”)).

                                   IV. CONCLUSION

                  For the foregoing reasons, the court (1) GRANTS Peraton

 Government Communications Inc.’s Petition to Confirm and (2) DENIES Hawaii

 Pacific Teleport L.P.’s corresponding Motion to Vacate Arbitration Award. The

 June 22, 2020 arbitration award is CONFIRMED. The Clerk of Court shall close

 the case file.

                  IT IS SO ORDERED.

                  DATED: Honolulu, Hawaii, February 26, 2021.


                                                      /s/ J. Michael Seabright
                                                     J. Michael Seabright
                                                     Chief United States District Judge



 Peraton Gov’t Commc’ns, Inc. v. Hawaii Pacific Teleport L.P., Civ. No. 20-00287 JMS-WRP,
 Order (1) Granting Petitioner’s Motion to Confirm, ECF No. 1; and (2) Denying Respondent’s
 Motion to Vacate, ECF No. 29, Arbitration Award

                                              30
